Exhibit Index EXHIBIT NO. (99) Press release, dated October 27, 2008 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release - 1 - For Immediate Release For Further Information Refer to: John J. Haines 260-824-2900 FRANKLIN ELECTRIC COMPANY REPORTS RECORD SALES AND EARNINGS PER SHARE FOR THE THIRD QUARTER OF 2008 Bluffton, Indiana - October 27, 2008 Franklin Electric Co., Inc. (NASDAQ:FELE) reported diluted earnings per share of $0.74 for the third quarter of 2008, an increase of 48 percent compared to third quarter 2007 earnings per share of $0.50, and a record for any quarter in the Company’s history. Third quarter sales were $215.8 million, up $50.5 million or 31 percent compared to $165.3 million in 2007, and also a record for any quarter in the Company’s history. Organic sales growth was 21 percent, primarily related to Fueling Systems and approximately $5.9 million of the sales increase is attributable to foreign exchange rate changes. Gross profit improved to 30.8 percent of sales in the third quarter of 2008 and was 180 basis points higher than the third quarter of 2007. The Company’s operating income was a record $27.6 million in the third quarter, up $8.2 million or 42 percent compared to $19.4 million for the third quarter 2007. Operating margins for the quarter were 12.8 percent compared to 11.8 percent last year. Franklin Electric Chairman and Chief Executive Officer R. Scott Trumbull stated, “We were particularly pleased with the strong performance of our Fueling Systems segment during the quarter. Our Fueling Systems shipments in support of the California vapor control mandate were stronger than expected. We estimate that the California conversion is now 35 to 40 percent complete and we are retaining a very high share of the vapor control systems and a growing share of the vapor monitoring systems sold into California. In addition, we achieved solid Fueling Systems growth in Asia, Latin America and Europe. Our Fueling Systems margins increased due to operating leverage from the growing sales and good manufacturing performance from our facility in Madison, Wisconsin.” “While our overall Water Systems sales increased by 16 percent during the quarter, our operating margins declined by 380 basis points. A major contributor to this decline was our decision to operate our Water Systems manufacturing operations at reduced utilization rates in order to improve inventory turns. Although this action will hurt our earnings performance during the second half of 2008, it will improve our cash flow and position us to operate at higher utilization rates in 2009. In addition, during the next 60 days we will finalize plans to consolidate more of our North American output into our new, world class manufacturing complex in Linares, Mexico. We expect to move approximately 500,000 additional man-hours of annual production activity into Linares by the end of the second quarter 2009. This will not only reduce direct labor costs, but also reduce fixed overheads as capacity is reduced in our other facilities.” Water Systems sales worldwide were $154.6 million, up $21.0 million or 16 percent for the third quarter of 2008 compared to the same period for 2007. The Water Systems segment organic sales growth was 4 percent during the quarter including the organic growth from acquired companies. Water Systems sales in international markets represented 47 percent of total Water Systems sales and grew by 24 percent during the quarter. Sales in the US and Canada represented 53 percent of total sales and grew by 10 percent during the quarter. In most markets, sales of pumping systems products for agricultural and commercial applications experienced solid organic growth while the sales of pumping systems products for residential applications grew at a slower rate. Water Systems operating income margin was 12 percent in the third quarter, down 380 basis points from the third quarter of 2007. This decline was primarily driven by three factors. First, reduced manufacturing capacity utilization lowered operating income margin by 150 basis points. The reduced capacity utilization is the result of our decision to lower inventories, primarily in our North American factories. Our inventories in these factories at the end of the third quarter this year are 26 percent lower than last year, while our year to date sales from these factories are up approximately 10 percent. Our plan is to continue curtailing production in order to reduce inventories through the fourth quarter of this year, and then restore production levels in early 2009. Second, operating expenses of acquired business units not included in the third quarter of 2007 have increased SG&A costs as a percentage of sales by about 100 basis points. Third, because the Company’s sales and earnings performance through September 2008 are significantly better than through September 2007, additional expenses for incentive compensation were incurred which increased SG&A expenses as a percent of sales by 100 basis points. Despite the sales growth in our Water Systems segment, we continue to explore opportunities to improve utilization rates and lower our overall global manufacturing costs by consolidating our manufacturing operations into our lowest cost facilities. During the fourth quarter of 2008 we expect to complete plans for the phased move of an estimated 500,000 man-hours of manufacturing activity to our low cost plant complex in Linares, Mexico by the middle of next year. This move will significantly reduce both direct labor and fixed overhead costs. We will provide more information regarding the implementation cost and overall scope of this move when our planning is completed over the next 60 days. Fueling Systems sales worldwide were $61.2 million, up $29.5 million for the third quarter of 2008 compared to the same period for 2007. All of the Fueling Systems’ sales growth was organic. The sales increase was driven primarily by vapor recovery equipment sold into California. Fueling Systems sales also increased in key international markets including China, other areas of Asia, Latin America, Europe and the Middle East during the quarter. Fueling Systems operating income margin was 31.5 percent in the third quarter, up significantly from the third quarter of 2007 primarily due to higher sales. Selling, general, and administrative expenses for the Company increased by $10.7 million in the third quarter of 2008 compared to the third quarter last year. The acquisitions of the pump division of Monarch Industries (Canada), Schneider
